DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendments filed on 08/29/2022 have been entered. Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 have been amended. Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.


Response to Arguments
3.	Applicant's arguments filed on 08/29/2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
In light of the current Office Action, the Examiner respectfully submits that independent claims 1, 8 and 15 are rejected in view of newly discovered reference(s) to Scofield et al. (US-2013/0268187-A1). 
	Examiner notes that independent claims 1, 8 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.

4.	On pages 16-19 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed below.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al., (“Tippelhofer”) [US-9,076,336-B2] in view of Scofieldet al. (“Scofield”) [US-2013/0268187-A1]
Regarding claim 1, Tippelhofer discloses a method (Tippelhofer- col 1 lines 44-48, a method of recommending a parking space comprises obtaining a driver identity, detecting parking events, locations, and characteristics of the parking locations, and storing the characteristics in a parking information database) comprising:
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a first destination associated with a vehicle of a user  (Tippelhofer- col 1 lines 39-50, The recommendation engine is operative to analyze the available parking information in view of the driver's preferences and destination, and present on the display the spaces near the destination most likely to be preferred by the driver […] Parking preferences of the driver may then be determined based at least in part on the characteristics; col 4 lines 43-46, the driver may input information into the system pertaining to a need to park at a destination [a first destination], and use the system to obtain information of available parking spots around the destination; Fig. 4 and col 6 lines 56-65,  The driver may input a destination, 405 […] if the driver does input a destination, the system may request available parking space information from remote sources of such information. The system may then determine which of the available spaces are likely to be preferred by the driver as recommended spaces);
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a parking spot availability in proximity to the first destination (Tippelhofer- col 4 lines 43-46, the driver may input information into the system pertaining to a need to park at a destination, and use the system to obtain information of available parking spots around the destination [a parking spot availability in proximity to the destination]; col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces closest to the destination);
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a recommended parking spot location (Tippelhofer- col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces [a recommended parking spot location] closest to the destination);
displaying, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), the recommended parking spot location to the user (Tippelhofer- Fig. 4 and col 6 lines 62-65, The system may then determine which of the available spaces are likely to be preferred by the driver as recommended spaces, and present the recommended spaces for driver selection, 410 [displaying the recommended parking spot location to the user]);
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a first parking spot selection by the user (Tippelhofer- col 6 lines 35-50, suitable available parking spaces may be presented on a map as in FIG. 2A, and/or in a list as in FIG. 2B, either of which may be selected by the driver for viewing […] The driver may select a preferred space, such as by touching the touch sensitive display 100, 320 […] If the driver selects the newly available space, the system may modify the driving directions to lead to the newly selected space [parking spot selection by the user]); and
 receiving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a first  rating associated with the recommended parking spot location from the user (Tippelhofer- col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces [a recommended parking spot location] closest to the destination; col 6 lines 27-33, system 300 may obtain available parking space information from any available recognized source […] and/or rank available parking spaces near the destination in accordance with the preferences of the current driver).
Tippelhofer does not explicitly disclose determining a first destination associated with a vehicle of a user based on one or more learned patterns of the user; responsive to determining the first parking spot selection by the user, receiving, a first satisfaction rating associated with the recommended parking spot location from the user.
However, Scofieldet discloses
determining a first destination associated with a vehicle of a user based on one or more learned patterns of the user (Scofieldet- ¶0026, if a traveler indicates a covered parking spot is desired [determining a first destination associated with a vehicle of a user] (e.g., via selection of an associated option), parking spots associated with covered walkways to the destination may be ranked higher than parking spots associated with no covered walkways at least because an inference pertaining to weather may be drawn (e.g., based on selection of the covered spot preference) […] the selection algorithm may be configured to sort 210 based on traveler preferences (e.g., historical choices, a hierarchy of preferences, and/or inferred preferences) […] if a traveler historically chooses higher cost parking (e.g., closer to a destination) over lower cost parking (e.g., farther from the destination) [learned patterns of the user]);
responsive to determining the first parking spot selection by the user, receiving, a first satisfaction rating associated with the recommended parking spot location from the user (Scofieldet- ¶0005, parking information (e.g., a status of a parking spot, such as taken, occupied, reserved, vacant, or open, parking space distribution, parking lot density, anticipated traffic, satisfaction level, etc.) associated with parking spots into a parking data feed; ¶0026-0027, if a traveler indicates a covered parking spot is desired [determining the first parking spot selection by the user] (e.g., via selection of an associated option), parking spots associated with covered walkways to the destination may be ranked higher than parking spots associated with no covered walkways [rating associated with the recommended parking spot location] at least because an inference pertaining to weather may be drawn (e.g., based on selection of the covered spot preference) […] the selection algorithm may be configured to sort 210 based on traveler preferences (e.g., historical choices, a hierarchy of preferences, and/or inferred preferences) […] if a traveler historically chooses higher cost parking (e.g., closer to a destination) over lower cost parking (e.g., farther from the destination), ) parking spots may be ranked accordingly […] According to one aspect, parking criteria received may be indicative of whether a user desires a parking spot with one or more surrounding vacant spots, for example. To this end, a parking spot surrounded by vacant spots may be associated with a higher ranking; ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot [a first satisfaction rating], for example. That is, if a parking garage is poorly lit, located in an undesirable surrounding area, etc., travelers may leave feedback associated with a parking spot, and such feedback may be utilized for future tracking 606 and/or aggregation 608 of available parking spots);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer to incorporate the teachings of Scofieldet, and apply the user desires, historical choices, satisfaction level into the recommended available spaces and ranking available parking spaces near the destination, as taught by Tippelhofer for determining a first destination associated with a vehicle of a user based on one or more learned patterns of the user; responsive to determining the first parking spot selection by the user, receiving a first satisfaction rating associated with the recommended parking spot location from the user.
Doing so would provide travelers that may be routed to a destination in a more efficient manner and/or a management system may price and/or allocate parking spots in a desired manner.

Regarding claim 6, Tippelhofer in view of Scofieldet, discloses the method of claim 1, and further discloses wherein user preferences are selected from the group consisting of: a distance parameter, a desired parking proximity to a destination, a weather dependence, a parking spot pricing preference, a parking spot dimension, a parking spot cover, a destination type, a vehicle make, a vehicle model, a vehicle year, a vehicle dimension, a vehicle size, vehicle equipment, and a vehicle sensor capability (Tippelhofer- col 4 lines 9-21, Drivers often prefer a certain type of parking, such as […] a covered parking structure [a parking spot cover] […] the price to park [a parking spot pricing preference], covered or uncovered [a destination type], attended or not, the duration of parking needed, the distance from a parking space to a final destination [a distance parameter], and the amount of time remaining between the time a vehicle is parked).

Regarding claims 8 and 13 all claim limitations are set forth as claims 1 and  6 in a computer program product comprising: one or more computer readable storage devices and program instructions and rejected as per discussion for claims 1 and 6.

Regarding claim 8, Tippelhofer in view of Scofieldet, discloses a computer program product (Tippelhofer- Fig. 3 and col 3 lines 6-9, System 300 is controlled primarily by computer readable instructions, which may be in the form of software stored on a tangible data storage device 305) comprising: 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (Tippelhofer- Fig. 3 and col 3 lines 6-9, System 300 is controlled primarily by computer readable instructions, which may be in the form of software stored on a tangible data storage device 305), the stored program instructions comprising the method of claim 1. 

	The system of claims 15 and 20 are similar in scope to the functions performed by the method of claims 1 and 6 and therefore claims 15 and 20 are rejected under the same rationale.

Regarding claim 15, Tippelhofer in view of Scofieldet, discloses a computer system (Tippelhofer- Fig. 3 and col 3 lines 3-5, a vehicle system 300 for presenting available parking spaces to a driver of the vehicle) comprising:
one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 19-20, In operation, processor 310 fetches and executes instructions and information);
one or more computer readable storage devices (Tippelhofer- Fig. 3 and col 3 lines 6-14, System 300 is controlled primarily by computer readable instructions, which may be in the form of software stored on a tangible data storage device 305 (hereinafter “memory”), such as a magnetic disk hard drive, solid state drive, optical disk, and/or high-speed read only memory (ROM), random access memory (RAM) or the like. In an embodiment, RAM may temporarily store instructions and data retrieved from slower storage devices that is needed for current operations);
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 6-22, System 300 is controlled primarily by computer readable instructions, which may be in the form of software stored on a tangible data storage device 305 (hereinafter “memory”) […] The instructions may be executed by a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), the stored program instructions comprising the method of claim 1.


7.	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer in view of Scofieldet, further in view of Woodard et al., (“Woodard”) [US- 10,515,551-B1], still further in view of Kang (machine translation of KR-101641326-B1 cited by applicant, hereinafter "Kang")
Regarding claim 2, Tippelhofer in view of Scofieldet, discloses the method of claim 1, and further discloses wherein determining the recommended parking spot location (see Claim 1 rejection for detailed analysis) comprises:
receiving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), one or more user preferences associated with a parking spot recommendation (Tippelhofer- col 1 lines 39-41, The recommendation engine is operative to analyze the available parking information in view of the driver's preferences; col 4 lines 9-21, Drivers often prefer a certain type of parking, such as […] a covered parking structure […] the price to park, covered or uncovered, attended or not, the duration of parking needed, the distance from a parking space to a final destination, and the amount of time remaining between the time a vehicle is parked; col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces closest to the destination);
receiving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a second destination associated with the vehicle (Tippelhofer- col 1 lines 39-43, The recommendation engine is operative to analyze the available parking information in view of the driver's preferences and destination, and present on the display the spaces near the destination most likely to be preferred by the driver; col 4 lines 43-46, the driver may input information into the system pertaining to a need to park at a destination [destination]; Claim 5 cites “obtain information about a plurality of parking spaces parked in in relationship to a corresponding plurality of destinations specified by the driver” - plurality of destinations corresponds to a second destination);
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a second parking spot selection (Tippelhofer- col 2 lines 58-61, provide a recommendation regarding the most appropriate parking spaces available for the driver to select one and then proceed to that space to park there; col 5 lines 61-63, the system may determine that the driver routinely selects from among the spaces [second parking spot selection] closest to the destination without regard to cost; col 6 line 65 to col 7 line 9, The system may then obtain the driver's selection, and may determine and store characteristics of the selected parking space [determining a parking spot selection] for analysis); 
retrieving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), data corresponding to the second parking spot (Tippelhofer- col 4 lines 43-46, the driver may input information into the system pertaining to a need to park at a destination, and use the system to obtain information of available parking spots around the destination - parking spots corresponds to the second parking spot);
receiving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a  user data  corresponding to the second parking spot selection (Tippelhofer- col 4 lines 27-37, Some or all of the above mentioned factors and/or other factors, in addition to the availability of parking spaces, may influence a driver's decision on where to park […] to recommend and/or list in a likely driver preference order currently available parking spaces near the destination; col 4 lines 44-46, use the system to obtain information of available parking spots around the destination - parking spots corresponds to the second parking spot; col 5 lines 61-63, the system may determine that the driver routinely selects from among the spaces [second parking spot selection] closest to the destination without regard to cost);
receiving, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a second satisfaction rating corresponding to the second parking spot selection (Tippelhofer- col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces [second parking spot selection] closest to the destination without regard to cost; col 6 lines 27-33, system 300 may obtain available parking space information from any available recognized source […] and/or rank available parking spaces [second rating] near the destination in accordance with the preferences of the current driver; Scofieldet - ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot [satisfaction rating]);
correlating, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), the second satisfaction rating to the one or more user preferences (Tippelhofer- col 6 lines 27-33, system 300 may obtain available parking space information from any available recognized source […] and/or rank available parking spaces [second rating] near the destination in accordance with the preferences of the current driver; Scofieldet - ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot, for example. That is, if a parking garage is poorly lit, located in an undesirable surrounding area, etc., travelers may leave feedback associated with a parking spot, and such feedback may be utilized for future tracking 606 and/or aggregation 608 of available parking spots [correlating the second satisfaction rating to the user preference]);
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), that the quantity of received user data  corresponding to  a threshold (Tippelhofer- col 5 lines 64-67, The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations); and
determining, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), a ranking  for parking spot recommendations based on the correlation of the second satisfaction rating to the one or more user preferences and the user data  corresponding to the second parking spot (Tippelhofer- col 4 lines 43-46, the driver may input information into the system pertaining to a need to park at a destination, and use the system to obtain information of available parking spots around the destination – data corresponding to the second parking spot; col 6 lines 27-33, system 300 may obtain available parking space information from any available recognized source […] and/or rank available parking spaces [second rating] near the destination in accordance with the preferences of the current driver; Scofieldet - ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot [satisfaction rating]).
The prior art does not explicitly disclose a quantity of user data points corresponding to the second parking spot selection.
However, Woodard discloses
a quantity of user data points corresponding to the parking spot selection (Woodard- col 13 lines 19-35, After a user has marked an open parking space, an account associated with the user and/or the mobile computing device 202 can be rewarded. For example, the parking server may award a parking spot tracking account associated with the mobile computing device 202 one or more “karma points” 222 […] karma points 222 are a numerical representation of the number of times that a user has marked open parking spots using the parking spot tracking application. If a user accumulates a threshold level of karma points, other rewards can be provided to the user. For example, if a user accumulates fifty karma points [quantity of user data points], a user can be provided with access to enhanced features within the parking spot tracking application (e.g., a user can be allowed to view more open parking spots than users with fewer karma points), or can be provided with titles/honorifics, electronic trophies, electronic badges, or other items that represent a user's satisfaction of a karma point milestone);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer/Scofieldet to incorporate the teachings of Woodard, and apply the quantity of user data points into the quantity of received data associated with a threshold, as taught by Tippelhofer/Scofieldet for receiving a quantity of user data points corresponding to the second parking spot selection.
Doing so would provide allow parking providers to get more accurate and up-to-date information regarding available parking spots to users.
The prior art does not explicitly disclose determining that the quantity of received user data points corresponding to the second parking spot selection exceeds a threshold; determining a ranking prioritization model for parking spot recommendations.
However, Kang discloses
determining a quantity of received data associated with the second parking spot selection exceeds a threshold (Kang- ¶0062, the parking control server 3 receives the optimal parking lot request data including at least one category list selected by the user among the preset category lists from the parking control application 6, the number of available parking spaces in each adjacent parking lot (N ) to detect adjacent parking lots with the number of
available parking spaces (N) greater than or equal to the threshold value [a quantity of received data associated with the parking spot selection exceeds a threshold], and then
prioritize the adjacent parking lots with the number of available parking spaces (N)
greater than or equal to the threshold according to the category list selected by the
user. The adjacent parking lot with a high ranking is detected as the optimal parking
lot; ¶0107, The comparison and discrimination module 391 compares the number of available
parking spaces N of adjacent parking lots detected by the adjacent parking lot detection unit 37 with a preset set value TH, and compares the number of available parking spaces among adjacent parking lots (N) Adjacent parking lots greater than or equal to this set value TH are determined; ¶0111, the parking cost of 'A', 'B', 'C', 'D', and 'E', which are adjacent parking
lots where the number of available parking spaces (N) is greater than or equal to the set value (TH)); and
determining a ranking prioritization model for parking spot recommendations (Kang- ¶0020, an optimal parking lot determination module for determining an adjacent parking lot having the highest priority as an optimal parking lot by the priority granting module; ¶0062, the parking control server 3 receives the optimal parking lot request data including at least one category list selected by the user among the preset category lists from the parking control application 6, the number of available parking spaces in each adjacent parking lot (N ) to detect adjacent parking lots with the number of available parking spaces (N) greater than or equal to the threshold value, and then prioritize the adjacent parking lots with the number of available parking spaces (N) greater than or equal to the threshold according to the category list selected by the user. The adjacent parking lot with a high ranking is detected as the optimal parking lot; ¶0111, the priority assignment module 395 gives the highest priority to the 'E' parking lot with the highest order, and the optimal parking lot determination module (397) determines the 'E' parking lot with the highest priority as the optimal parking lot).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer/Scofieldet/Woodard to incorporate the teachings of Kang, and apply the quantity of received data greater than the threshold and ranking parking lot with the highest priority into the quantity of user data points corresponding to the parking spot selection, as taught by Tippelhofer/Scofieldet/Woodard for determining that the quantity of received user data points corresponding to the second parking spot selection exceeds a threshold; determining a ranking prioritization model for parking spot recommendations.
Doing so would provide parking information to the driver quickly and accurately by providing the mapped first virtual map interface to the driver's terminal.

Regarding claim 3, Tippelhofer in view of Scofieldet, Woodard and Kang, discloses the method of claim 2, and discloses the method further comprising:
storing, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), the first satisfaction rating associated with the recommended parking spot location with the one or more user preferences associated with the parking spot recommendation (Tippelhofer- col 1 lines 35-41, A parking information database stores information of parking facilities and the like, a history of parking spaces selected by the driver over time […] The recommendation engine is operative to analyze the available parking information in view of the driver's preferences; col 1 lines 47-50, storing the characteristics in a parking information database. Parking preferences of the driver may then be determined based at least in part on the characteristics, and used to make parking recommendations for that driver; col 4 lines 9-21, Drivers often prefer a certain type of parking, such as […] a covered parking structure […] the price to park, covered or uncovered, attended or not, the duration of parking needed, the distance from a parking space to a final destination, and the amount of time remaining between the time a vehicle is parked; col 5 lines 61-64, the system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces closest to the destination; col 6 lines 27-33, system 300 may obtain available parking space information from any available recognized source […] and/or rank available parking spaces [first rating] near the destination in accordance with the preferences of the current driver; Scofieldet - ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot [satisfaction rating]); and
feeding, by one or more computer processors (Tippelhofer- Fig. 3 and col 3 lines 17-19, a tangible processor 310, such as a microprocessor, to cause system 300 to perform tasks), the stored first satisfaction rating associated with the recommended parking spot location with the one or more user preferences associated with the parking spot recommendation into the ranking prioritization model (Tippelhofer- col 1 lines 47-50, storing the characteristics in a parking information database. Parking preferences of the driver may then be determined based at least in part on the characteristics, and used to make parking recommendations for that driver; Scofieldet - ¶0044, parking properties may be tracked 606 based upon satisfaction associated with a parking spot [satisfaction rating]; Kang- ¶0020, an optimal parking lot determination module for determining an adjacent parking lot having the highest priority as an optimal parking lot by the priority granting module; ¶0062, the parking control server 3 receives the optimal parking lot request data including at least one category list selected by the user among the preset category lists from the parking control application 6, the number of available parking spaces in each adjacent parking lot (N ) to detect adjacent parking lots with the number of available parking spaces (N) greater than or equal to the threshold value, and then prioritize the adjacent parking lots with the number of available parking spaces (N) greater than or equal to the threshold according to the category list selected by the user. The adjacent parking lot with a high ranking is detected as the optimal parking lot; ¶0111, the priority assignment module 395 gives the highest priority to the 'E' parking lot with the highest order, and the optimal parking lot determination module (397) determines the 'E' parking lot with the highest priority as the optimal parking lot). 

Regarding claims 9-10 all claim limitations are set forth as claims 2-3 in a computer program product comprising: one or more computer readable storage devices and program instructions and rejected as per discussion for claims 2-3.

The system of claims 16-17 are similar in scope to the functions performed by the method of claims 2-3 and therefore claims 16-17 are rejected under the same rationale.



8.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer in view of Scofieldet, further in view of Woodard, still further in view of Kang, still further in view of “DisAssist: An Internet of Things and Mobile Communications platform for Disabled Parking Space Management” by Lambros Lambrinos (“Lambrinos”)
Regarding claim 4, Tippelhofer in view of Scofieldet, Woodard and Kang, discloses the method of claim 2, and further discloses wherein retrieving data corresponding to the second parking spot (see Claim 2 rejection for detailed analysis) and fails to explicitly disclose, but Lambrinos discloses the method comprises retrieving, by one or more computer processors (Lambrinos- Fig. 1 shows DisAssist architecture; page 2815, left column, section The DisAssist device discloses microcontroller equipped with an Xbee module), data detected by one or more sensors associated with an Internet of Things platform (Lambrinos- page 2810, Abstract, DisAssist which is a system designed and developed based on the principles brought forward by the Internet of Things and Smart Cities initiatives; it integrates sensors and smart phones along with wireless and mobile communications to provide for better utilisation and management of parking spaces; page 2812, section III. THE DISASSIST SYSTEM ARCHITECTURE discloses a M2M communication gateway that is responsible for receiving the data from the various sensors and transmitting it to the server; page 2813, section IV. SYSTEM IMPLEMENTATION discloses Data collection is achieved by sensors located at the parking slots that detect the presence of a vehicle; page 2815, right column, section V. CONCLUSIONS discloses The Internet of Things is becoming applicable in an increasing number of people’s daily activities […] DisAssist is based upon the integration of sensor technologies with wireless and mobile communications).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer/Scofieldet/Woodard/Kang to incorporate the teachings of Lambrinos, and apply the integration of sensor technologies by the Internet of Things into Tippelhofer/Scofieldet/Woodard/Kang’s method for retrieving data detected by one or more sensors associated with an Internet of Things platform.
Doing so would enhance the parking experience from the perspective of people with disabilities.

Regarding claim 11 all claim limitations are set forth as claim 4 in a computer program product comprising: one or more computer readable storage devices and program instructions and rejected as per discussion for claim 4.

The system of claim 18 is similar in scope to the functions performed by the method of claim 4 and therefore claim 18 is rejected under the same rationale.


9.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer in view of Scofieldet, further in view of Woodard, still further in view of Kang, still further in view of Xiao et al. (“Xiao”) [US-2012/0299749-A1]
Regarding claim 5, Tippelhofer in view of Scofieldet, Woodard and Kang, discloses the method of claim 2, and further discloses wherein the user data points corresponding to the second parking spot selection (see Claim 2 rejection for detailed analysis) and fails to explicitly disclose, but Xiao discloses the the user data are selected from the group consisting of: biometric data (Xiao- ¶0027, one or more mechanisms that permit an operator to input information to parking lot management system 100, such as, for example, a keypad or a keyboard, voice recognition and/or biometric mechanisms, etc.), a number of steps from the second parking spot to the second destination, a sentiment of the user, an image of a facial expression of the user, an audio clip of a remark made by the user, and a distance between the vehicle of the user and one or more surrounding vehicles.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer/Scofieldet/Woodard/Kang to incorporate the teachings of Xiao, and apply biometric mechanisms into Tippelhofer/Scofieldet/Woodard/Kang’s method so the user data corresponding to the second parking spot selection is selected from the biometric data.
Doing so would provide better parking lot management system.

Regarding claim 12 all claim limitations are set forth as claim 5 in a computer program product comprising: one or more computer readable storage devices and program instructions and rejected as per discussion for claim 5.

The system of claim 19 is similar in scope to the functions performed by the method of claim 5 and therefore claim 19 is rejected under the same rationale.


10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer in view of Scofieldet, further in view of Acker, Jr. et al., (“Acker, Jr.”) [US- 9,761,139-B2]
Regarding claim 7, Tippelhofer in view of Scofieldet, discloses the method of claim 1, and further discloses wherein displaying the recommended parking spot location to the user (see Claim 1 rejection for detailed analysis) and fails to explicitly disclose, but Acker discloses the method comprises overlaying, by one or more computer processors (Acker-Fig. 5 and col 9 lines 45-51, the processing device 520 includes two or more processors, the processors can operate in a parallel or distributed manner), the recommended parking spot location in a field of view of a device with augmented reality capability worn by the user (Acker- col 1 lines 46-57, Augmented reality includes software applications that superimpose computer generated images upon a view of the real world […] The display screen can additionally or alternatively provide a camera view in front of the vehicle with graphics directing the user superimposed over the camera view; col 7 lines 58-65, text, graphics, or other instructions can be provided through a smart-phone device, a tablet PC, through eyeglasses equipped to project graphics upon a view of the user visible through the eyeglasses, or other similar portable computerized device; col 13 lines 6-14, One of the cameras 272 can be oriented to generate a video signal that corresponds to the field of view of the consumer wearing the head mount unit […] The video signal may be representative of the field of view of the consumer wearing the head mount unit). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Tippelhofer/Scofieldet to incorporate the teachings of Acker, and projecting graphics upon a view of the user visible through the eyeglasses into displaying the recommended parking spot location to the user, as taught by Tippelhofer/Scofieldet, for overlaying the recommended parking spot location in a field of view of a device with augmented reality capability worn by the user.
Doing so the experience of the viewer can be enhanced with information, entertainment, or other graphical content.

Regarding claim 14 all claim limitations are set forth as claim 7 in a computer program product comprising: one or more computer readable storage devices and program instructions and rejected as per discussion for claim 7.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619